Case 0:21-cv-61483-WPD Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 GISELLE MARIN,

               Plaintiff,

 v.                                                     Case No.: ___________________

 NCB MANAGEMENT SERVICES, INC.,

               Defendant.
                                              /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, NCB Management

 Services, Inc. (“NCB”), through undersigned counsel, hereby removes the above-captioned

 civil action from the County Court of the Seventeenth Judicial Circuit, in and for Broward

 County, Florida, to the United States District Court for the Southern District of Florida,

 Fort Lauderdale Division. The removal of this civil case is proper because:

        1.     NCB is the named defendant in this civil action filed by plaintiff, Giselle

 Marin (“plaintiff”), in the County Court of the Seventeenth Judicial Circuit, in and for

 Broward County, Florida, titled Giselle Marin v. NCB Management Services, Inc., Case

 Number: COCE-21-034981 (hereinafter the “State Court Action”).

        2.     NCB removes this case on the basis of the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

 alleged practices in violation of federal law.




                                                  1
Case 0:21-cv-61483-WPD Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 3




        3.     Pursuant to 28 U.S.C. § 1446(b), NCB has timely filed this Notice of

 Removal. NCB was served with plaintiff’s Complaint on July 1, 2021. This Notice of

 Removal is filed within 30 days of receipt of the Complaint by NCB.

        4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

        5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the Seventeenth Judicial Circuit, in and for Broward County, Florida.

        WHEREFORE, Defendant, NCB Management Services, Inc., hereby removes to

 this Court the State Court Action.


 Dated: July 21, 2021


                                          Respectfully Submitted,

                                          /s/ Michael P. Schuette
                                          Michael P. Schuette, Esq.
                                          Florida Bar No. 0106181
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE, LLC
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal
                                          dvanhoose@sessions.legal
                                          Counsel for Defendant,
                                          NCB Management Services, Inc.




                                             2
Case 0:21-cv-61483-WPD Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of July 2021, a copy of the foregoing

 was filed electronically via CM/ECF system. Notice of this filing will be sent to the parties

 of record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below.

                                   Jibrael S. Hindi, Esq.
                                 Thomas J. Patti, III, Esq.
                            The Law Offices of Jibrael S. Hindi
                              110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                           /s/ Michael P. Schuette
                                           Attorney




                                              3
